ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 29, 1965 (176 So.2d 557) affirming the summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed November 9, 1966 (191 So.2d 553) and mandate dated November 28, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
NOW, THEREFORE, It is Ordered that the mandate of this court issued in this cause on July 15, 1965 is withdrawn, the opinion and judgment of this court filed on June 29, 1965 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The summary judgment of the circuit court appealed from is reversed and the cause is remanded for further proceedings in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).